Citation Nr: 0914472	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-09 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation due to loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 
1988 and from March 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran is currently receiving special monthly 
compensation (SMC) at the intermediate rate between 38 
U.S.C.A. § 1114 (l) and § 1114 (m) based on the loss of use 
of the lower extremities due to multiple sclerosis with 
additional disabilities independently ratable at 50 percent 
or more.  38 U.S.C.A. §§ 1114 5110 (West 2002 & Supp. 2005) 
38 C.F.R. §§ 3.400, 3.350(f)(3) (2008).  She claims that she 
is entitled to a higher level of SMC pursuant to 38 U.S.C.A. 
§ 1114 (m) based on loss of use of both legs at a level 
preventing natural knee action.

As set forth under 38 U.S.C.A. § 1114(m), SMC is warranted if 
the Veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prosthesis in 
place, or has suffered blindness in both eyes having only 
light perception, or has suffered blindness in both eyes, 
rendering such Veteran so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(m).

Here, the Veteran contends that due to pain, weakness, and 
incoordination in her lower extremities, she has no effective 
functioning other than that which would be equally well 
served by amputation of both lower extremities at a level 
preventing natural knee action with prosthesis in place, 
thereby warranting a higher level of SMC under 38 U.S.C.A. § 
1114 (m).

The record reflects that since January 2005, the Veteran has 
been rated 100 percent disabled for loss of use of the lower 
extremities due to multiple sclerosis (MS).  She is also 
service connected for residuals of a rotator cuff injury and 
a left foot fracture, as well as numerous MS-related 
disabilities, including a neurogenic bladder, bilateral 
weakness of the upper and lower extremities, bowel 
impairment, and speech impairment.

The record reflects that in July 2005, the Veteran underwent 
a VA peripheral nerves examination in which she was noted to 
have a diagnosis of multiple sclerosis with brain, 
cerebellar, and cervical spinal cord involvement.  Her MS 
symptoms were found to include weakness and incoordination of 
the upper and lower extremities, bilaterally, which were 
"somewhat more pronounced on the left than on the right."  
Additionally, the Veteran complained of severe leg pain and 
loss of bladder control.  It was noted that since August 
2004, the Veteran had been using a motorized scooter and 
wheelchair "to get around the house or go out," and that 
she had difficulty getting out of the bath tub and shower, 
but remained able to drive short distances and to feed and 
dress herself.  

On clinical examination, the Veteran exhibited motor, reflex, 
and sensory deficits in all of her upper and lower 
extremities, as well as marked ataxia on cerebellar testing.  
When she attempted to walk a short distance without 
assistance and support, her gait was broad-based and unsteady 
to the extent that the examiner determined that she could not 
walk unassisted.  Based upon the results of the examination, 
the VA examiner determined that the Veteran had "developed 
secondary progressive multiple sclerosis with evidence of 
spinal cord involvement and what appears to be a partial 
Brown-Sequard syndrome."  

Subsequent medical records from the VA outpatient clinic in 
Pensacola, Florida,  reflect ongoing treatment for the 
Veteran's "slowly progressive" MS and related symptoms.  
Significantly, however, no VA medical records dated since 
November 2006 have yet been associated with the claims 
folder.  Because it appears that there may be outstanding VA 
medical records dated after November 2006 that may contain 
information pertinent to the Veteran's claim, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, 
the Veteran's last VA examination is somewhat stale and she 
has indicated that her MS symptoms, particularly those 
involving her lower extremities, have worsened since that 
time.  Because there may have been a significant change in 
the Veteran's condition, the Board finds that a new 
examination is in order.  Moreover, the Veteran has been 
clinically shown to have bilateral weakness of the upper and 
lower extremities and has not been examined to address the 
extent to which her eyesight may have been affected by her 
MS-related disabilities.  Thus the Board finds that, on 
remand, she should be afforded a VA examination to determine 
the extent to which her MS-related disabilities have impacted 
the functionality of both her upper or lower extremities, as 
well as her vision, in accordance with the criteria in 
38 U.S.C.A. § 1114(m).

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain and associate with the 
claims folder all medical records from 
the VA outpatient clinic in Pensacola, 
Florida, dated from December 2006 to 
the present.  

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the extent to 
which her service-connected multiple 
sclerosis and related symptoms have 
impacted the functionality of her upper 
and lower extremities, as well as the 
extent of any vision impairment.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the 
opinion and reconcile it with all 
clinical evidence of record, including 
the report of the VA peripheral nerve 
examination conducted in July 2005.  The 
VA examiner's opinion should specifically 
address the following: 

a)  State the specific levels of 
impairment of the Veteran's lower 
extremities, upper extremities, and 
vision as a result of her service-
connected MS-related disabilities.

b)  Have the Veteran's service-
connected MS-related disabilities 
resulted in functional loss of the 
lower extremities at a level 
preventing natural knee action?

c)  Have the Veteran's service-
connected MS-related disabilities 
resulted in functional loss of the 
upper extremities at a level 
preventing natural elbow action?  

d)  Have the Veteran's service-
connected MS-related disabilities 
resulted in blindness in both eyes 
equivalent to only light perception, 
or blindness rendering the Veteran 
so significantly disabled as to be 
in need of regular aid and 
attendance?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




